61 S.E.2d 102 (1950)
232 N.C. 362
WILSON
v.
MARTIN MEMORIAL HOSPITAL, Inc., et al.
No. 17.
Supreme Court of North Carolina.
September 20, 1950.
*104 John H. Blalock, Pilot Mountain, and Dallas C. Kirby, Danbury, for plaintiffappellant.
Folger & Folger, Mount Airy, for defendants-appellees.
DEVIN, Justice.
The judgment of nonsuit as to the defendant Martin Memorial Hospital, Inc., was properly entered, Smith v. Duke University, 219 N.C. 628, 14 S.E.2d 643; Penland v. French Broad Hospital, 199 N.C. 314, 154 S.E. 406, but a different question is presented by plaintiff's appeal from the judgment of nonsuit as to the individual defendants.
In reviewing the trial judge's ruling on the motion to nonsuit, the established rule requires that we consider the evidence offered on behalf of the plaintiff in the light most favorable for her, and that she is entitled to all reasonable inferences in her favor which properly may be drawn from the evidence.
Viewed in this light we think there was some evidence that the defendants Dr. Ashby and Dr. Telle failed to exercise due care in the treatment of the plaintiff, and that this proximately resulted in injury.
The plaintiff's evidence tends to show that Dr. Ashby, who had been engaged to treat the plaintiff professionally in her pregnancy and childbirth, was absent at the time she entered the hospital for her accouchement, and that he arranged for the plaintiff to be under the care of Dr. Telle, previously unknown to the plaintiff, who thereafter treated her. This would seem to permit the inference that Dr. Ashby thereby constituted Dr. Telle his agent for the performance of the necessary services to the plaintiff which he had contracted to render. Nash v. Royster, 189 N.C. 408, 127 S.E. 356.
It is the duty of a physician who has agreed to render professional services to a patient not only to use due care and diligence in his treatment of the patient, but he must exercise reasonable care to see that such attention is given as the case properly requires. A physician whose services are thus engaged undertakes that he possesses the requisite degree of learning, skill and ability necessary for the practice of his profession, such as others similarly situated ordinarily possess, and that he will exercise ordinary care and diligence in the use of his skill and in the application of his knowledge in the patient's case, and that he will use his best judgment in the treatment and care of the case entrusted to him.
*105 The physician is in no sense an insurer, nor is he infallible. Absolute accuracy in judgment and in practice is not required, nor may he be held responsible for the unsuccessful outcome of his treatment, unless it proximately result from the omission to use reasonable care and diligence under the circumstances, or from failure to use his best judgment in the treatment. It is required not only that he have that reasonable amount of knowledge and skill he holds himself out to possess, but also that he use it in the treatment of his patient. Nash v. Royster, 189 N.C. 408, 127 S.E. 356; Covington v. Wyatt, 196 N.C. 367, 145 S.E. 673; Covington v. James, 214 N.C. 71, 197 S.E. 701; Groce v. Myers, 224 N.C. 165, 29 S.E.2d 553; 41 A.J. 198, 201. "It has been repeatedly held here that the physician or surgeon who undertakes to treat a patient implies that he possesses the degree of professional learning, skill and ability which others similarly situated ordinarily possess; that he will exercise reasonable care and diligence in the application of his knowledge and skill to the patient's care; and exert his best judgment in the treatment and care of the case entrusted to him." Buckner v. Wheeldon, 225 N.C. 62(65), 33 S.E.2d 480, 483. Liability does not flow from the mere fact of an imperfect result. The physician may only be held responsible for an injury suffered by his patient when the injurious result flows proximately from his omission to exercise reasonable care and diligence in the application of his knowledge and skill to the treatment of his patient. Grier v. Phillips, 230 N.C. 672, 55 S.E.2d 485; Vann v. Harden, 187 Va. 555, 47 S.E.2d 314. It is not in all cases essential that plaintiff's assertion of claim for compensation for an injury alleged to have resulted from the failure of the physician to exercise due care in the treatment of his patient should be supported by expert testimony. When the evidence of lack of ordinary care is patent and such as to be within the comprehension of laymen, requiring only common knowledge and experience to understand and judge it, expert testimony is not required. Groce v. Myers, 224 N.C. 165, 29 S.E.2d 553; Covington v. James, 214 N.C. 71, 197 S.E. 701; Richeson v. Roebber, 349 Mo. 132, 159 S.W.2d 658, 141 A.L.R. 1, note; Cornwell v. Sleicher, 119 Wash. 573, 205 P. 1059; Connor v. O'Donnell, 230 Mass. 39, 119 N. E. 446.
In the case at bar there is some evidence from the testimony of the plaintiff and others as to statements made by Dr. Telle that he knew from the X-rays that the method used for the attempted delivery of the child was impracticable and would likely result in injury. He is reported to have said a Caesarean operation was imperative, and later that he was "handicapped" and unable to use his best judgment. There was also some evidence of failure to exercise ordinary care in the treatment of the serious lacerations resulting from the delivery of the child "from below", and failure to examine and discover the torn stitches and decomposed tissues. According to the testimony of Dr. Flippin she was "torn very badly", and she testified she remained in the hospital for more than a week thereafter, and was then permitted to leave without either of the defendants having made an examination. 141 A.L.R. 111 et seq. (Annotation).
Whether there was failure to exercise due care in these particulars and whether such failure was the proximate cause of the injury plaintiff complains of were matters for the jury under proper instructions from the court. Only plaintiff's evidence has been heard. There was no evidence that the defendants were lacking in professional learning or skill, but negligent failure to make such knowledge and skill available to the plaintiff constitutes her complaint. On another hearing defendants will have opportunity to present their defense to these allegations.
For the reasons herein set out the judgment of nonsuit as to defendant Hospital is affirmed, and judgment of nonsuit as to defendants Ashby and Telle is reversed.